Name: Commission Implementing Regulation (EU) No 365/2014 of 7 April 2014 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Implementing Regulation
 Subject Matter: tariff policy;  food technology;  coal and mining industries;  chemistry;  animal product
 Date Published: nan

 11.4.2014 EN Official Journal of the European Union L 108/9 COMMISSION IMPLEMENTING REGULATION (EU) No 365/2014 of 7 April 2014 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Regulation (EEC) No 2658/87 established a nomenclature of goods, hereinafter referred to as the Combined Nomenclature, which is set out in Annex I to that Regulation. (2) In the interest of legal certainty, it is necessary to clarify the scope of the Combined Nomenclature as regards subheadings 0408 11 and 0408 19, which cover egg yolks. (3) The expression otherwise preserved in the terms of heading 0408 should, for the purposes of subheadings 0408 11 and 0408 19, cover the use of limited amounts of salt or chemicals for preservation purposes as long as the salt or chemicals do not affect the character of those products. Salt or chemicals should not be used at a level higher than is necessary to achieve the preservation of the products having regard to commonly used production methods for products of subheadings 0408 11 and 0408 19. In principle, an amount of salt of up to 12 % by weight or minor amounts of other preservation agents do not change the character of egg yolks and can be accepted under subheadings 0408 11 and 0408 19. (4) A new Additional note should therefore be added in Chapter 4 of Part Two of the Combined Nomenclature to ensure its uniform interpretation throughout the Union. (5) Annex I to Regulation (EEC) No 2658/87 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Chapter 4 of Part Two of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87 the following Additional note 2 is added: 2. For the purposes of subheadings 0408 11 and 0408 19 the following applies: The expression otherwise preserved  also applies to egg yolks with limited amounts of salt (in general, an amount of up to around 12 % by weight) or minor amounts of chemicals added for preservation purposes provided that both of the following conditions are fulfilled: (i) the products retain the character of egg yolks of subheadings 0408 11 and 0408 19; (ii) salt or chemicals may not be used at a level higher than is necessary for purposes of preservation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1.